OPINION
K.K. HALL, Circuit Judge:
Mary Jane Hollyday appeals the dismissal of her federal civil rights claims and related state claims. We affirm.
I.
Hollyday was hired by Buncombe County, North Carolina, in January, 1987, to a newly-created position as office manager in the Assessor’s Office. In the November, 1988, county election, Hollyday’s political party was voted out of power. The county Board of Commissioners soon thereafter abolished her position. Contemporaneously with these events, the Assessor solicited applications for the position of assistant tax assessor, a position that had been budgeted for years, but had remained unfilled since before Hollyday’s employment. Hollyday applied, but this position was also abolished by the Board of Commissioners before anyone had been offered the job.
Hollyday then brought this action against the County, the members of the Board, and two other County officials for monetary, injunctive, and declaratory relief. Basically, she claimed that her constitutional rights of free speech and association were violated by the defendants’ elimination of the office manager position and by the refusal to hire her for the assistant tax assessor job. She also included claims *1443grounded in state law for intentional infliction of emotional distress and breach of contract. Her claims died in three stages: summary judgment, failure to state a claim, and refusal to exercise pendant jurisdiction.
II.
The magistrate judge recommended that the defendants’ summary judgment motion be granted with respect to Holly-day’s § 1983 free speeeh/association claims and the state-law claim for intentional infliction of emotional distress. The district court adopted the magistrate judge’s recommended conclusion of law that the doctrine of legislative immunity was a complete defense to these claims by all defendants. I agree.
As we have recently explained in Schlitz v. Commonwealth of Virginia, 854 F.2d 43, 45 (4th Cir.1988), “[wjhere ... the suit would require legislators to testify regarding conduct in their legislative capacity, the doctrine of legislative immunity has full force.” To prevail on her claims, Hollyday would necessarily have to show that her political affiliation was a determining factor in the Board of Commissioners’ legislative decisions to abolish the position that she held and the position for which she applied. Either her case or the defense would perforce require testimony of the legislators involved regarding their motives. See id.
Hollyday argues that legislative immunity is aimed only at protecting the purses of individual legislators and that it should not in any way bar her claims against the City itself. This argument misconstrues the fundamental rationale for the doctrine. Legislators must be permitted to discharge their legislative duties without fear of being subjected to the cost and inconvenience of a trial at which their motives come under scrutiny. Id.; Baker v. Mayor & City Council of Baltimore, 894 F.2d 679, 681-82 (4th Cir.), cert. denied, — U.S. -, 111 S.Ct. 56, 112 L.Ed.2d 31 (1990). The doctrine of legislative immunity insulates a governmental entity from liability only in cases where the cause of action is dependent on finding that legislation was enacted because of improper motives. Such is the ease here.1
III.
The district court also dismissed Hollyday’s § 1983 claim relating to the City’s refusal to hire her for the assistant tax assessor position for failure to state a claim for which relief could be granted. Fed.R.Civ.P. 12(b)(6). This position had not been occupied for years prior to Hollyday’s attempt to obtain the job, and the position was abolished before it was ever filled. Hollyday contends nevertheless that she had a protected property interest in the position. She has not, however, directed our attention to, nor has our research uncovered, any support for the proposition that a jobseeker has any property rights in a position that has never been occupied by the jobseeker and that has been completely abolished by a legislative act. We affirm on this alternative ground.
IV.
Hollyday also complains about the district court’s decision to decline to exercise pendant jurisdiction over the remaining state claims. Inasmuch as her only argument is that the court erred in dismissing her federal claims, our affirmance of those rulings dictates affirmance of the discretionary decision to dismiss the pendant claims. See United Mine Workers of America v. Gibbs, 383 U.S. 715, 726-27, 86 S.Ct. 1130, 1139, 16 L.Ed.2d 218 (1966).2
*1444For the foregoing reasons, as explained more fully in the extensive analysis set forth in the magistrate judge’s “Memorandum and Recommendation” and adopted by the district court, we affirm.
AFFIRMED.

. The district court also granted summary judgment to defendant Thornberry, the County personnel officer, on the alternative ground of qualified immunity. I would hold that affirmance on the grounds of legislative immunity obviates the need to reach this alternative basis.


. Hollyday also appeals the district court’s refusal to strike the magistrate judge’s order denying a motion to amend the complaint. The original complaint comprises 22 pages containing 80 paragraphs: the proposed amendment would have added seven pages containing 23 additional paragraphs. Aside from the obvious contravention of Fed.R.Civ.P. 8(a)(2) ("a [complaint] shall contain ... a short and plain statement of the claim showing that the pleader is *1444entitled to relief ..."), there is no mention of how the amendment could have helped Holly-day avoid summary judgment and the Rule 12(b)(6) dismissal. Under these circumstances, we find no abuse of discretion.